DETAILED ACTION
This office action is response to 01/10/2022. Claims 1-12 cancelled. Claims 13-24 are presented for examination.
Response to Arguments
2.       In view of applicant’s arguments, see page 5 in Remarks, filed 01/10/2022, with respect to claims 13-24, have been fully considered and are persuasive.  These objections have been withdrawn. 
Allowable Subject Matter
3.       Claims 13-24 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 13 and 24, the prior art of record, specifically LOVERICH (US 2017/0108577 A1) teaches a system for associating a sorted asset with a sort location, the system comprising: one or more location devices associated with a sort location, wherein each of the one or more location devices comprises one or more memory storage areas and one or more processors configured to: store location data indicative of the identity of the sort location; and transmit at least a portion of the location data; and a user device comprising one or memory storage areas and one or more processors, the user device configured to: receive asset identifier data from an asset indicia, wherein the asset indicia is associated with an asset; store the asset identifier data corresponding to the asset (Fig. 1, paragraph 007, user device configured to receive asset identifier data from an asset indicia, where the asset indicia is associated 
Prior art of record, Skaaksrud (US 2016/0232484 A1) teaches a mobile master node apparatus involved with a delivery of an item being shipped, the apparatus comprising: a node processing unit; to identify an intended delivery location associated with the item from shipping information related to the item, cause the location circuitry to detect a current location of the mobile master node apparatus; automatically determine an adverse delivery condition related to the item based upon the intended delivery location and the detected current location of the mobile master node apparatus, and generate a corrective delivery notification based upon the determined adverse delivery condition related to the item (Fig. 2,  and paragraph 0012-13).
However, the prior arts of record fail to teach, make obvious, or suggest, an active radio-frequency identification, RFID, tag, comprising: transmitting continuously a signal comprising  a self-identifier according to a predetermined schedule; receiving continuously a plurality of signals comprising a plurality of foreign identifiers  according to the predetermined schedule; measuring  and storing each foreign identifier of a signal whose RSSI exceeds a predetermined strength threshold; and detecting that a signal with a stored foreign identifier is no  longer received according to the predetermined schedule and marking said stored foreign identifier, as presented in the claimed invention.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 13-24 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689